Cite as 2015 Ark. App. 394

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CR-14-683

ALBERT W. LIDDELL                                  Opinion Delivered June 17, 2015
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-2011-1018]

STATE OF ARKANSAS                                  HONORABLE RALPH WILSON, JR.,
                                   APPELLEE        JUDGE

                                                   AFFIRMED; MOTION GRANTED.



                                RITA W. GRUBER, Judge

       This no-merit revocation case is before us for the second time. In Liddell v. State, 2015
Ark. App. 172, we ordered rebriefing because counsel had not complied with the

requirements of Rules 4-3(k) and 4-2(a)(5) of the Arkansas Supreme Court and Court of

Appeals (2014). Counsel now has filed a no-merit brief and a motion to withdraw that

comply with the requirements of our rules and of Anders v. California, 386 U.S. 738 (1967).

Albert W. Liddell has been notified of his right to file a list of pro se points for reversal, but

he has not done so.

       The State alleged in its petition to revoke that Liddell had violated various conditions

of his probation for theft of property. At the conclusion of the revocation hearing, the circuit

court found by a preponderance of the evidence that Liddell had inexcusably failed to comply

with conditions requiring him to pay fines and costs and to pay probation fees; to live a law-

abiding life, not violate any laws, and not associate with persons who do; and to cooperate
                                Cite as 2015 Ark. App. 394

with his probation officer and report as directed. By sentencing order of May 6, 2014,

Liddell’s probation was revoked and he was sentenced to thirty-six months’ imprisonment and

thirty-six months’ suspended imposition of sentence.

       Counsel’s brief adequately explains why none of the adverse rulings arguably

constitutes a meritorious ground for reversal. We therefore affirm the revocation and grant

counsel’s motion to withdraw.

       Affirmed; motion granted.

       HARRISON and VAUGHT, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                            2